 

Case 20-10343-LSS Doc 4745 Filed 05/21/21 Page 1 of 2

Derr Wushite § lversfen fe LEN Chait Napther ¢SA a

ae
Jus warT TO LAT ROUSE ig vid Tall yey whay EYveds
THe Lo oy KbuTs of hiteticn, had "Wiad on My Lite. AE ALoun o
AD Se wing ty Ww, WtuT A Dad py (Te7her Theagh] +7
Would dove goed Ve Mave 4 /IALe (ole eck (7. pee
Ye I ¥8, ZL Loved S49 fleTher Learh JIA “7 P7ee F T ofc |
SHE HAS 2 i668 wuAy Bevve he Sn T/ CAVE, ap 7
Athy J je LS? Anit wh] Hyper Ye 4@ A] Tee
ed of The BIA EF was tWirg we Feer'a, ZZ. pred
72 Whe Chae) ov 3 Corie of (lak Se eee/
rate She Lone Lived 4 PAV) (Rect? away SOF
oid AB i, Lurk by heed eae (47a - Durr TAs3
Tivde I uUi4s he LZ, Fy ‘ly F047 JéAder FO Tedttw pi -
jw Ways VO Hid hc, Be Jel Fe Touch Ad tut 75 Ter
4 wag fold 12 telex Awd leT Prd do Thotgs 72 (ye Tey
Me Adjil] Should [le Té CHildlen. L Wer /qoved 72 our
Nei’ House Arck Siovled ging Ve The BSA al The Chait)
On THe Comp of AT TE. TIE Ancl Ke fgblic SWeel, THE
Scou] jeAder Yold Ale. Piet Fee poe 7 blade, where
Jo FO fel Souls AT vee Second fi VALe,, L AliO Belerve
He Jold what We us Doing Te rte Because te
SOON OL THbd 2 27 Wkle bo Ay Stout RAdets There
‘StpiTed. Derjng” Sets) oes, e. 10 AU The way
ee. We When oF wally 4 Shep Ze
Ye ti s7 MAES of h4 ooh 4 yf
MA? 4 feo/7. WA being ScXiral Mage LT
Epded Wp Sehuplly AF Ma lg by Cau LZ Weashy

   
 

    
 

 
4 yl
| SenTlehe

HAVE

2 (¢

Ee

 

 

  

Case 20-10343-LSS Doc 4745 Filed 05/21/21 Page 2 of 2

26 Aye. THs

 

4 [Meouwg 43 wh]

 
 

ODE 12

ASE Tay 4

p TAT web ae FEO ae wy Tek

   
   
  
   
 
     
   
  

$i

TUT WAS WHET WAS 54 Yzpastd 2} typen: 2 I fei wid outs par -_—
WA i Je Neli ly Ceongice Wd tweh Duds |
ced Te} HBAS SAL G GEMF 4 Teoh Ccownsellev fed !
epnT THO EZ buh 3b Td Ss
WAP wing: LG's THe yet Whe Abused le a,
tthe JerTl new Ave __|
ad M6; Can] F 1 Ait ty (UME [LAE _|
Ae, C0T Fad Toby o¢ Moitsing bu) PCA
ye Llanes ard Ate. Lac lke LOMO LUG 2 LE jon
VE “MS Vicsr-zZ C47 72

Pete ous? |

 

Aled Syf Fea

 

 

 
